NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            STATE OF ARIZONA,
                                Respondent,

                                        v.

                            ROBERT ANDERSON,
                                Petitioner.

                         No. 1 CA-CR 20-0025 PRPC
                               FILED 10-1-2020


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2016-124242-001
                   The Honorable Mark H. Brain, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Amanda M. Parker
Counsel for Respondent

Robert George Anderson, San Luis
Petitioner
                           STATE v. ANDERSON
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge D. Steven Williams and Judge David D. Weinzweig joined.


T H U M M A, Judge:

¶1             Robert George Anderson petitions this court for review from
the dismissal of his petition for post-conviction relief, filed pursuant to
Arizona Rule of Criminal Procedure 33 (2020).1 Having considered the
petition, the court grants review but denies relief.

¶2             Phoenix police officers responded to a burglary in progress at
a United States government building and apprehended Anderson as he
fled. In Anderson’s nearby vehicle, police found burglary tools and
methamphetamine in a pill bottle. The State charged Anderson with
burglary, possession of burglary tools and possession or use of dangerous
drugs. Because the incident occurred on property under federal
jurisdiction, the court granted Anderson’s motion to dismiss the burglary
and possession of burglary tools charges.

¶3           Anderson then pled guilty to the drug charge. He was
sentenced to a stipulated presumptive term of 2.5 years’ imprisonment to
run concurrently with his sentences in another criminal matter. See State v.
Anderson, 1 CA-CR 18-0565, 2019 WL 3959454 (Ariz. App. Aug. 22, 2019)
(mem. decision) (affirming convictions and sentences in the other criminal
matter).

¶4            Anderson timely petitioned for post-conviction relief. He
challenged the court’s jurisdiction, and he raised claims related to the police
search of his vehicle, newly discovered evidence, ineffective assistance of
counsel (IAC), “judicial bias and conflict of interest,” prosecutorial
misconduct, the State’s purported violation of its disclosure obligations,
and “the denial of the procurement of transcripts.” The court summarily
dismissed the petition, finding Anderson failed to raise a material issue of


1 Effective January 1, 2020, the Arizona Supreme Court amended the
post-conviction relief rules. Because there were no substantive changes to
the respective rules related to this decision, this decision applies and cites
the current rules.


                                      2
                            STATE v. ANDERSON
                             Decision of the Court

fact or law. See Ariz. R. Crim. P. 33.11(a); see also State v. Amaral, 239 Ariz.
217, 220 ¶ 11 (2016) (“If the alleged facts would not have probably changed
the verdict or sentence, then the claim is subject to summary dismissal.”);
State v. D’Ambrosio, 156 Ariz. 71, 73 (1988) (a PCR petitioner must present a
colorable claim to be entitled to an evidentiary hearing).

¶5              Absent an abuse of discretion or error of law, this court will
not disturb the superior court’s ruling on a petition for post-conviction
relief. State v. Gutierrez, 229 Ariz. 573, 577 ¶ 19 (2012); State v. Poblete, 227
Ariz. 537, 538 ¶ 1 (App. 2011). Anderson has failed to show error.

¶6            Anderson first appears to argue that the federal government’s
exclusive jurisdiction over the property supports dismissal of the drug
charge. He claims that when police officers found drugs in his truck, they
knew the State lacked jurisdiction over the property. Thus, Anderson
reasons, the seizure of the drugs was unlawful. The question of federal
jurisdiction in this case, however, was litigated and resolved before
Anderson pled guilty.

¶7              Even assuming the officers knew about the federal
government’s exclusive jurisdiction, such knowledge did not mean the
search of Anderson’s vehicle and resulting seizure of the drugs inside it was
improper. See, e.g., State v. Paxton, 186 Ariz. 580, 584 (App. 1996) (“Evidence
obtained in violation of the Fourth Amendment need not be suppressed
when that evidence would inevitably have been discovered by lawful
means.”). Anderson does not argue, or cite authority, to the contrary. Thus,
Anderson’s challenge to the drug charge is not, as he suggests, based on the
superior court’s purported lack of jurisdiction. Instead, it rests on Fourth
Amendment principles. See U.S. Const. amend. IV. By pleading guilty,
however, Anderson waived claims relating to the search and seizure. See
State v. Reed, 121 Ariz. 547, 548 (App. 1979) (plea agreement waives all non-
jurisdictional defenses, errors and defects which occurred before the plea);
see also Tollett v. Henderson, 411 U.S. 258, 267 (1973) (waiver of non-
jurisdictional defects includes deprivation of constitutional rights).

¶8             Anderson next contends his appointed counsel was
ineffective for, among other things, failing to include the drug charge in the
motion to dismiss. By pleading guilty, Anderson waived IAC claims that
do not directly relate to the validity of his plea. State v. Quick, 177 Ariz. 314,
316 (App. 1994). Moreover, although Anderson briefly mentioned IAC
generally in his Rule 33 petition, he did not raise this specific claim. Ariz. R.
Crim. P. 33.16(c)(2)(B); State v. Ramirez, 126 Ariz. 464, 468 (App. 1980); see
State v. Smith, 184 Ariz. 456, 459 (1996); State v. Swoopes, 216 Ariz. 390, 403,


                                        3
                        STATE v. ANDERSON
                         Decision of the Court

¶¶ 40–41 (App. 2007) (both holding there is no review for fundamental
error in a post-conviction relief proceeding).

¶9           Anderson also refers to issues of judicial bias and
prosecutorial misconduct that this court addressed in his other criminal
matter and found no error. Anderson, 2019 WL 3959454 at *2-3, ¶¶ 7-15.
Accordingly, whatever relationship those issues have to the PCR
proceeding in this case, they do not entitle Anderson to relief.

¶10          Because Anderson has shown no error, the court grants
review but denies relief.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                      4